Exhibit 10.29

Level I

KOSAN BIOSCIENCES INCORPORATED

CHANGE IN CONTROL AND SEVERANCE BENEFIT AGREEMENT

This Change in Control and Severance Benefit Agreement (the “Agreement”), by and
between Kosan Biosciences Incorporated (the “Company”) and             
(“Employee”) is established effective                      ,          (the
“Effective Date”). The purpose of this Agreement is to provide for the payment
of severance benefits to Employee in the event that Employee is subject to a
qualifying employment termination in connection with a Change in Control. This
Agreement shall supersede any severance benefit plan, policy or practice
previously maintained by the Company relating to change in control benefits and
any individually negotiated contract or agreement between Employee and the
Company relating to change in control benefits. Since this Agreement, together
with other similar agreements with other employees of the Company, will
constitute an “employee benefit plan” under ERISA, this document also is a
summary plan description.

SECTION 1. DEFINITIONS.

For purposes of the Agreement, the following terms are defined as follows:

(a) “Base Salary” means Employee’s annual base pay (excluding incentive pay,
premium pay, commissions, overtime, bonuses and other forms of variable
compensation), at the rate in effect during the last regularly scheduled payroll
period immediately preceding the date of Employee’s Covered Termination.

(b) “Board” means the Board of Directors of Kosan Biosciences Incorporated.

(c) “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

(i) any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company by an investor, any affiliate
thereof or any other Exchange Act Person from the Company in a transaction or
series of related transactions the primary purpose of which is to obtain
financing for the Company through the issuance of equity securities or
(B) solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of voting securities by the Company, and after
such share acquisition, the Subject Person becomes the Owner of any additional
voting securities that, assuming the repurchase or other acquisition had not
occurred, increases the percentage of the then outstanding voting securities
Owned by the Subject Person over the designated percentage threshold, then a
Change in Control shall be deemed to occur;

 

Kosan Biosciences Incorporated

   1.   



--------------------------------------------------------------------------------

Level I

 

(ii) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction;

(iii) the stockholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company shall otherwise occur;

(iv) there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportions as their Ownership of the outstanding voting
securities of the Company immediately prior to such sale, lease, license or
other disposition; or

(v) individuals who, on the Effective Date, are members of the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
members of the Board; provided, however, that if the appointment or election (or
nomination for election) of any new Board member was approved or recommended by
a majority vote of the members of the Incumbent Board then still in office, such
new member shall, for purposes of this Agreement, be considered as a member of
the Incumbent Board.

The term Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company.

(d) “Code” means the Internal Revenue Code of 1986, as amended.

(e) “Company” means Kosan Biosciences Incorporated and its wholly owned
Subsidiaries or, following a Change in Control, the surviving entity resulting
from such transaction.

(f) “Constructive Termination” means a voluntary termination of employment by
Employee after one of the following is undertaken without Employee’s express
written consent:

(i) a substantial reduction in Employee’s duties or responsibilities (and not
simply a change in title or reporting relationships) in effect immediately prior
to the effective date of the Change in Control; provided, however, that it shall
not be a “Constructive

 

Kosan Biosciences Incorporated

   2.   



--------------------------------------------------------------------------------

Level I

 

Termination” if, following the effective date of the Change in Control, Employee
holds a position with duties and responsibilities comparable (though not
necessarily identical, in view of the relative sizes of the Company and the
entity involved in the Change in Control) to the duties and responsibilities of
Employee immediately prior to the effective date of the Change in Control; and
provided, further, that if Employee is serving as the Company’s Chief Executive
Officer immediately prior to the effective date of the Change in Control, a
“Constructive Termination” shall occur if Employee does not hold following the
Effective Date of the Change in Control a position as an executive officer of
the “parent” surviving Entity of the Change in Control;

(ii) a reduction in Employee’s annual base salary (except for salary decreases
generally applicable to all Company executives);

(iii) a material reduction in Employee’s package of benefits and incentives
(except for changes generally applicable to all Company executives);

(iv) a change in Employee’s business location of more than 35 miles from the
business location prior to such change, except for required travel for the
Company’s business to an extent substantially consistent with Employee’s prior
business travel obligations;

(v) a material breach by the Company of any provisions of the Agreement or any
enforceable written agreement between the Company and Employee; or

(vi) any failure by the Company to obtain assumption of the Agreement by any
successor or assign of the Company.

Notwithstanding the foregoing, a voluntary termination shall not be deemed a
Constructive Termination unless (x) Employee provides the Company with written
notice (the “Constructive Termination Notice”) that Employee believes that an
event described in this Section 1(f) has occurred, (y) the Constructive
Termination Notice is given within three (3) months following the date the event
occurred and (z) the Company does not rescind or cure the conduct giving rise to
the event described in this Section 1(f) within fifteen (15) days following
receipt by the Company of the Constructive Termination Notice.

(g) “Covered Termination” means an Involuntary Termination Without Cause or a
Constructive Termination, either of which occurs within one (1) month prior to
or within eighteen (18) months following the effective date of a Change in
Control; provided, however, that clause (i) of Section 1(f) shall not apply
prior to a Change in Control. Termination of employment of Employee due to death
or disability shall not constitute a Covered Termination unless a voluntary
termination of employment by Employee immediately prior to Employee’s death or
disability would have qualified as a Constructive Termination.

(h) “Entity” means a corporation, partnership or other entity.

(i) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(j) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

Kosan Biosciences Incorporated

   3.   



--------------------------------------------------------------------------------

Level I

 

(k) “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (i) the Company or any Subsidiary of the
Company; (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company; (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities; (iv) an Entity Owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their Ownership of stock of
the Company; or (v) any natural person, Entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the Effective Date, is
the Owner, directly or indirectly, of securities of the Company representing
more than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities.

(l) “Involuntary Termination Without Cause” means an involuntary termination of
employment by the Company other than for one of the following reasons:

(i) Employee’s violation of any material provision of the Company’s standard
agreement relating to proprietary rights which is not cured within 30 days after
written notice of violation (if the violation is reasonably susceptible of being
cured);

(ii) Employee’s conviction of a felony or crime involving moral turpitude;

(iii) Employee participates in any act of theft, dishonesty, fraud, or willful
neglect, misconduct or misrepresentation in connection with, or in the course
of, carrying out Employee’s duties and responsibilities; or

(iv) Employee’s insubordination or refusal to perform reasonable and lawful
directives from Employee’s superiors, which Employee fails to correct within 15
days after written notice (if such conduct is reasonably susceptible of being
cured).

(m) “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be deemed to
“Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership” of
securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.

(n) “Plan” means this Agreement, together with other similar agreements with
other employees of the Company, as amended from time to time.

(o) “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership in which the Company has a direct or
indirect interest (whether in the form of voting or participation in profits or
capital contribution) of more than fifty percent (50%).

 

Kosan Biosciences Incorporated

   4.   



--------------------------------------------------------------------------------

Level I

 

SECTION 2. ELIGIBILITY FOR BENEFITS.

(a) General Rules. Subject to the provisions set forth in this Section and
Section 6, in the event of a Covered Termination, the Company will provide the
severance benefits described in Section 3 of the Agreement to Employee.

(b) Exceptions to Benefit Entitlement. Employee will not receive benefits under
this Agreement in the following circumstances, as determined by the Company in
its sole discretion:

(i) Employee voluntarily terminates employment with the Company in order to
accept employment with another entity that is controlled (directly or
indirectly) by the Company or is otherwise an affiliate of the Company;

(ii) Employee is offered immediate reemployment by a successor to the Company or
by a purchaser of its assets, as the case may be, following a change in the
ownership of the Company or a sale of all or substantially all the assets of a
division or business unit of the Company. For purposes of the foregoing,
“immediate reemployment” means that Employee’s employment with the successor to
the Company or the purchaser of its assets, as the case may be, results in
uninterrupted employment such that Employee suffers neither (i) a substantial
reduction in Employee’s duties or responsibilities (and not simply a change in
title or reporting relationships) in effect immediately prior to the effective
date of the Change in Control, nor (ii) a lapse in pay as a result in the change
in ownership of the Company or the sale of its assets; or

(iii) Employee does not confirm in writing that [he][she] shall be subject to
the Company’s Employee Proprietary Information and Invention Assignment
Agreement.

(c) Termination of Benefits. Employee’s right to receive the payment of benefits
under this Agreement shall terminate immediately if, at any time prior to or
during the period for which Employee is receiving benefits hereunder, Employee,
without the prior written approval of the Company:

(i) willfully breaches a material provision of Employee’s proprietary
information or confidentiality agreement with the Company, as referenced in
Section 3(b)(iv);

(ii) encourages or solicits any of the Company’s then current employees to leave
the Company’s employ for any reason or interferes in any other manner with
employment relationships at the time existing between the Company and its then
current employees; or

(iii) induces any of the Company’s then current clients, customers, suppliers,
vendors, distributors, licensors, licensees or other third party to terminate
their existing business relationship with the Company or interferes in any other
manner with any existing business relationship between the Company and any then
current client, customer, supplier, vendor, distributor, licensor, licensee or
other third party.

 

Kosan Biosciences Incorporated

   5.   



--------------------------------------------------------------------------------

Level I

 

SECTION 3. AMOUNT OF BENEFITS.

(a) Cash Severance Benefits. In the event Employee incurs a Covered Termination
and was employed by the Company in the position of                      of the
Company within one (1) month immediately prior to such Covered Termination,
Employee shall be entitled to receive a cash severance benefit equal to (i) two
(2) times Employee’s Base Salary, plus (ii) two (2) times the greatest of
(a) the cash bonus paid to Employee in the year prior to the Covered
Termination, (b) the target cash bonus to be paid to Employee in the year in
which the Covered Termination occurs, and (c) the target cash bonus as in effect
immediately prior to the Change in Control.

(b) Accelerated Stock Award Vesting and Extended Exercisability of Stock
Options. If Employee incurs a Covered Termination, then effective as of the date
of Employee’s Covered Termination, (i) the vesting and exercisability of all
outstanding options to purchase the Company’s common stock that are held by
Employee on such date shall be accelerated in full, and (ii) any reacquisition
or repurchase rights held by the Company in respect of common stock issued
pursuant to any other stock award granted to Employee by the Company shall
lapse.

In addition, the post-termination of employment exercise period of any
outstanding option held by Employee on the date of [his][her] Covered
Termination shall be extended, if necessary, such that the post-termination of
employment exercise period shall not terminate prior to the later of (i) the
date twelve (12) months after the effective date of the Covered Termination and
(ii) the post-termination exercise period provided for in such option; provided,
however, that such option shall not be exercisable after the expiration of its
maximum term; provided, further, however, that in the event that any extended
exercisability of an option pursuant to this Section 4(b) would adversely affect
Employee’s option or other stock award (including, without limitation, its
status as an incentive stock option under Section 422 of the Code or result in
an option that would not otherwise be deemed to be a nonqualified deferred
compensation plan or arrangement for the purposes of Section 409A of the Code to
be deemed to be such a nonqualified deferred compensation plan or arrangement),
such extended exercisability shall be deemed null and void unless Employee
consents in writing to such extended exercisability.

(c) Continued Medical Benefits. If Employee incurs a Covered Termination and
Employee was enrolled in a health, dental, or vision plan sponsored by the
Company immediately prior to such Covered Termination, Employee may be eligible
to continue coverage under such health, dental, or vision plan (or to convert to
an individual policy), at the time of Employee’s termination of employment,
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). The
Company will notify Employee of any such right to continue such coverage at the
time of termination pursuant to COBRA. No provision of this Agreement will
affect the continuation coverage rules under COBRA, except that the Company’s
payment, if any, of applicable insurance premiums will be credited as payment by
the Employee for purposes of Employee’s payment required under COBRA. Therefore,
the period during which Employee may elect to continue the Company’s health,
dental, or vision plan coverage at [his][her] own expense under COBRA, the
length of time during which COBRA coverage will be made available to Employee,
and all other rights and obligations of Employee under COBRA (except the
obligation to pay insurance premiums that the Company pays, if any) will be
applied in the same manner that such rules would apply in the absence of this
Agreement.

 

Kosan Biosciences Incorporated

   6.   



--------------------------------------------------------------------------------

Level I

 

If Employee timely elects continued coverage under COBRA, the Company shall pay
the full amount of the Employee’s COBRA premiums on behalf of Employee for
Employee’s continued coverage under the Company’s health, dental and vision
plans, including coverage for Employee’s eligible dependents, for a period of 24
months (the “Severance Period”); provided, however, that if the Severance Period
exceeds the length of time that the Employee is entitled to coverage under
COBRA, the resulting or acquiring entity or Transferee Corporation involved in
the Change in Control, as applicable, shall be required to provide health,
dental and vision insurance coverage for Employee and [his][her] eligible
dependents for any portion of the Severance Period that exceeds the length of
time that Employee is entitled to coverage under COBRA, at a level of coverage
that is substantially similar to the continued coverage that Employee and
[his][her] eligible dependents received under the Company’s health, dental and
vision plans; provided, further, however, that no such premium payments (or any
other payments for medical, dental or vision coverage by the Company) shall be
made following Employee’s death or the effective date of Employee’s coverage by
a medical, dental or vision insurance plan of a subsequent employer. Employee
shall be required to notify the Company immediately if Employee becomes covered
by a medical, dental or vision insurance plan of a subsequent employer. Upon the
conclusion of such period of insurance premium payments made by the Company,
Employee will be responsible for the entire payment of premiums required under
COBRA for the duration of the COBRA period.

For purposes of this Section 3(c), (i) references to COBRA shall be deemed to
refer also to analogous provisions of state law and (ii) any applicable
insurance premiums that are paid by the Company shall not include any amounts
payable by Employee under an Internal Revenue Code Section 125 health care
reimbursement plan, which amounts, if any, are the sole responsibility of
Employee.

(d) Other Employee Benefits. All other benefits (such as life insurance,
disability coverage, and 401(k) plan coverage) shall terminate as of Employee’s
termination date (except to the extent that a conversion privilege may be
available thereunder).

SECTION 4. TIME AND FORM OF SEVERANCE PAYMENTS.

(a) General Rules. Subject to Section 4(b), any cash severance benefit provided
under Section 3(a) shall be paid in one lump sum as soon as practicable, but no
later than ten (10) days following the effective date of Employee’s Covered
Termination and shall be subject to all applicable withholding for federal,
state and local taxes. In no event shall payment of any Plan benefit be made
prior to the effective date of Employee’s Covered Termination or prior to the
effective date of the release described in Section 6(a).

(b) Application of Section 409A. In the event that any cash severance benefit
provided under Section 3(a) or continued medical benefit under Section 3(c)
shall fail to satisfy the distribution requirement of Section 409A(a)(2)(A) of
the Code as a result of the application of Section 409A(a)(2)(B)(i) of the Code,
the payment of such benefit shall be accelerated to the minimum extent necessary
so that the benefit is not subject to the provisions of Section 409A(a)(1) of
the Code. (The payment schedule as revised after the application of the
preceding sentence shall be referred to as the “Revised Payment Schedule.”) In
the event the payment of benefits pursuant to the Revised Payment Schedule would
be subject to Section 409A(a)(1) of the Code, the payment of such benefits shall
not be paid pursuant to the Revised Payment

 

Kosan Biosciences Incorporated

   7.   



--------------------------------------------------------------------------------

Level I

 

Schedule and instead the payment of such benefits shall be delayed to the
minimum extent necessary so that such benefits are not subject to the provisions
of Section 409A(a)(1) of the Code. The Board may attach conditions to or adjust
the amounts paid pursuant to this Section 4(b) to preserve, as closely as
possible, the economic consequences that would have applied in the absence of
this Section 4(b); provided, however, that no such condition or adjustment shall
result in the payments being subject to Section 409A(a)(1) of the Code.

(c) Gross-Up. If any payment, distribution or benefit Employee would receive
from the Company pursuant to this Agreement, but determined without regard to
any additional payment required under this section 4(c), pursuant to this
Agreement (“Payment”), would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), and (ii) be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties payable with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then Employee shall be entitled
to receive from the Company an additional payment (the “Gross-Up Payment”) in an
amount that shall fund the payment by Employee of any Excise Tax on the Payment
as well as all income and employment taxes imposed on the Gross-Up Payment, any
Excise Tax imposed on the Gross-Up Payment and any interest or penalties imposed
with respect to income and employment taxes imposed on the Gross-Up Payment.

The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change in Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and Employee within fifteen (15) calendar days after the date on which
Employee’s right to a Payment is triggered (if requested at that time by the
Company or Employee) or such other time as requested by the Company or Employee.
If the accounting firm determines that no Excise Tax is payable with respect to
a Payment, it shall furnish the Company and Employee with an opinion reasonably
acceptable to Employee that no Excise Tax will be imposed with respect to such
Payment. Any good faith determinations of the accounting firm made hereunder
shall be final, binding and conclusive upon the Company and Employee.

SECTION 5. LIMITATIONS ON BENEFITS.

(a) Release. In order to be eligible to receive benefits under the Plan,
Employee also must execute a general waiver and release in substantially the
form attached hereto as Exhibit A or Exhibit B, as applicable, and such release
must become effective in accordance with its terms. For purposes of the
preceding sentence, with respect to any outstanding option held by Employee, the
receipt of benefits shall be deemed to be the exercise of such option pursuant
to the extended exercisability of such option under Section 3(b), rather than
the acceleration or

 

Kosan Biosciences Incorporated

   8.   



--------------------------------------------------------------------------------

Level I

 

extension of such option’s exercisability. The Company, in its sole discretion,
may modify the form of the required release to comply with applicable law and
shall determine the form of the required release, which may be incorporated into
a termination agreement or other agreement with Employee.

(b) Certain Reductions. The Company, in its sole discretion, shall have the
authority to reduce Employee’s severance benefits, in whole or in part, by any
other severance benefits, pay in lieu of notice, or other similar benefits
payable to Employee by the Company that become payable in connection with
Employee’s termination of employment pursuant to (i) any applicable legal
requirement, including, without limitation, the Worker Adjustment and Retraining
Notification Act (the “WARN Act”), (ii) a written employment or severance
agreement with the Company, or (iii) any Company policy or practice providing
for Employee to remain on the payroll for a limited period of time after being
given notice of the termination of Employee’s employment. The benefits provided
under this Agreement are intended to satisfy, in whole or in part, any and all
statutory obligations and other contractual obligations of the Company that may
arise out of Employee’s termination of employment, and the Plan Administrator
shall so construe and implement the terms of the Agreement. The Company’s
decision to apply such reductions to the severance benefits of Employee and the
amount of such reductions shall in no way obligate the Company to apply the same
reductions in the same amounts to the severance benefits of any other employee,
even if similarly situated. In the Company’s sole discretion, such reductions
may be applied on a retroactive basis, with severance benefits previously paid
being recharacterized as payments pursuant to the Company’s statutory or other
contractual obligations.

(c) Mitigation. Except as otherwise specifically provided herein, Employee shall
not be required to mitigate damages or the amount of any payment provided under
this Plan by seeking other employment or otherwise, nor shall the amount of any
payment provided for under this Agreement be reduced by any compensation earned
by Employee as a result of employment by another employer or any retirement
benefits received by Employee after the date of Employee’s termination of
employment with the Company.

(d) Non-Duplication of Benefits. Except as otherwise specifically provided for
herein, Employee is not eligible to receive benefits under this Agreement and
pursuant to other contractual obligations more than one time. This Agreement is
designed to provide certain severance pay and change in control benefits to
Employee pursuant to the terms and conditions set forth in this Agreement. The
payments pursuant to this Agreement are in addition to, and not in lieu of, any
unpaid salary, bonuses or benefits to which Employee may be entitled for the
period ending with Employee’s Covered Termination.

(e) Indebtedness of Employees. If Employee is indebted to the Company on the
effective date of [his][her] Covered Termination, the Company reserves the right
to offset any severance payments under the Agreement by the amount of such
indebtedness.

SECTION 6. RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION.

(a) Exclusive Discretion. The Company shall have the exclusive discretion and
authority to establish rules, forms, and procedures for the administration of
the Plan and to

 

Kosan Biosciences Incorporated

   9.   



--------------------------------------------------------------------------------

Level I

 

construe and interpret the Plan and to decide any and all questions of fact,
interpretation, definition, computation or administration arising in connection
with the operation of the Plan, including, but not limited to, the eligibility
to participate in the Plan and amount of benefits paid under the Plan. The
rules, interpretations, computations and other actions of the Company shall be
binding and conclusive on all persons.

(b) Amendment or Termination. Any action amending or terminating the Agreement
shall be in writing and executed by each of Employee and a duly authorized
officer of the Company. Unless otherwise required by law, no approval of the
stockholders of the Company shall be required for any amendment or termination
including any amendment that increases the benefits provided under any option or
other stock award.

SECTION 7. NO IMPLIED EMPLOYMENT CONTRACT.

This Agreement shall not be deemed (i) to give Employee any right to be retained
in the employ of the Company or (ii) to interfere with the right of the Company
to discharge Employee at any time, with or without cause, which right is hereby
reserved.

SECTION 8. LEGAL CONSTRUCTION.

This Agreement shall be governed by and construed under the laws of the State of
California (without regard to principles of conflict of laws), except to the
extent preempted by ERISA.

SECTION 9. CLAIMS, INQUIRIES AND APPEALS.

(a) Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
[his][her] authorized representative). The Plan Administrator is:

Kosan Biosciences Incorporated

Attn: Senior Vice President/General Counsel

3832 Bay Center Place

Hayward, CA 94545

(b) Denial of Claims. In the event that any application for benefits is denied
in whole or in part, the Plan Administrator must provide the applicant with
written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:

(i) the specific reason or reasons for the denial;

(ii) references to the specific Plan provisions upon which the denial is based;

 

Kosan Biosciences Incorporated

   10.   



--------------------------------------------------------------------------------

Level I

 

(iii) a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

(iv) an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA following a denial on review
of the claim, as described in Section 11(d) below.

This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

(c) Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied. A request
for a review shall be in writing and shall be addressed to:

Kosan Biosciences Incorporated

Attn: Senior Vice President/General Counsel

3832 Bay Center Place

Hayward, CA 94545

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or [his][her] representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
[his][her] claim. The applicant (or [his][her] representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to [his][her] claim. The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or [his][her] representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

(d) Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. This notice of extension will describe
the special circumstances necessitating the additional time and the date by
which the Plan Administrator is to render its decision on the review. The Plan
Administrator will give prompt,

 

Kosan Biosciences Incorporated

   11.   



--------------------------------------------------------------------------------

Level I

 

written or electronic notice of its decision to the applicant. Any electronic
notice will comply with the regulations of the U.S. Department of Labor. In the
event that the Plan Administrator confirms the denial of the application for
benefits in whole or in part, the notice will set forth, in a manner calculated
to be understood by the applicant, the following:

(i) the specific reason or reasons for the denial;

(ii) references to the specific Plan provisions upon which the denial is based;

(iii) a statement that the applicant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to [his][her] claim; and

(iv) a statement of the applicant’s right to bring a civil action under
Section 502(a) of ERISA.

(e) Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.

(f) Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought until the applicant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 11(a) above, (ii) has
been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 11(c) above, and (iv) has been
notified that the Plan Administrator has denied the appeal. Notwithstanding the
foregoing, if the Plan Administrator does not respond to an applicant’s claim or
appeal within the relevant time limits specified in this Section 11, the
applicant may bring legal action for benefits under the Plan pursuant to
Section 502(a) of ERISA.

SECTION 10. BASIS OF PAYMENTS TO AND FROM PLAN.

All benefits under the Plan shall be paid by the Company. The Plan shall be
unfunded, and benefits hereunder shall be paid only from the general assets of
the Company.

SECTION 11. OTHER INFORMATION.

(a) Employer and Plan Identification Numbers. The Employer Identification Number
assigned to the Company (which is the “Plan Sponsor” as that term is used in
ERISA) by the Internal Revenue Service is 94-3217016. The Plan Number assigned
to the Plan by the Plan Sponsor pursuant to the instructions of the Internal
Revenue Service is 510.

(b) Ending Date for Plan’s Fiscal Year. The date of the end of the fiscal year
for the purpose of maintaining the Plan’s records is December 31.

 

Kosan Biosciences Incorporated

   12.   



--------------------------------------------------------------------------------

Level I

 

(c) Agent for the Service of Legal Process. The agent for the service of legal
process with respect to the Plan is:

Kosan Biosciences Incorporated

Attn: Senior Vice President/General Counsel

3832 Bay Center Place

Hayward, CA 94545

(d) Plan Sponsor and Administrator. The “Plan Sponsor” and the “Plan
Administrator” of the Plan is:

Kosan Biosciences Incorporated

Attn: Senior Vice President/General Counsel

3832 Bay Center Place

Hayward, CA 94545

The Plan Sponsor’s and Plan Administrator’s telephone number is (510) 732-8400.
The Plan Administrator is the named fiduciary charged with the responsibility
for administering the Plan.

SECTION 12. STATEMENT OF ERISA RIGHTS.

Employee is entitled to certain rights and protections under ERISA. For the
purposes of this Section 14 and, under ERISA, you are entitled to:

Receive Information About Your Plan and Benefits

(a) Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if applicable, filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration;

(b) Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and copies of the latest annual report (Form
5500 Series), if applicable, and an updated (as necessary) Summary Plan
Description. The Administrator may make a reasonable charge for the copies; and

(c) Receive a summary of the Plan’s annual financial report, if applicable. The
Plan Administrator is required by law to furnish each Employee with a copy of
this summary annual report.

Prudent Actions By Plan Fiduciaries

In addition to creating rights for employees covered by the Plan, ERISA imposes
duties upon the people who are responsible for the operation of the employee
benefit plan. The people who operate the Plan, called “fiduciaries” of the Plan,
have a duty to do so prudently and in the interest of you and other employees
and beneficiaries covered by the Plan. No one, including your employer, your
union or any other person, may fire you or otherwise discriminate against you in
any way to prevent you from obtaining a Plan benefit or exercising your rights
under ERISA.

 

Kosan Biosciences Incorporated

   13.   



--------------------------------------------------------------------------------

Level I

 

Enforce Your Rights

If your claim for a Plan benefit is denied or ignored, in whole or in part, you
have a right to know why this was done, to obtain copies of documents relating
to the decision without charge, and to appeal any denial, all within certain
time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within 30 days, you may
file suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.

If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or Federal court.

If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

Assistance With Your Questions

If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

SECTION 13. GENERAL PROVISIONS.

(a) Notices. Any notice, demand or request required or permitted to be given by
either the Company or Employee pursuant to the terms of this Plan shall be in
writing and shall be deemed given when delivered personally or deposited in the
U.S. mail, First Class with postage prepaid, and addressed to the parties, in
the case of the Company, at the address set forth in Section 11(a) and, in the
case of Employee, at the address as set forth in the Company’s employment file
maintained for Employee as previously furnished by Employee or such other
address as a party may request by notifying the other in writing.

 

Kosan Biosciences Incorporated

   14.   



--------------------------------------------------------------------------------

Level I

 

(b) Transfer and Assignment. The rights and obligations of a Employee under this
Plan may not be transferred or assigned without the prior written consent of the
Company. This Plan shall be binding upon any surviving entity resulting from a
Change in Control and upon any other person who is a successor by merger,
acquisition, consolidation or otherwise to the business formerly carried on by
the Company without regard to whether or not such person or entity actively
assumes the obligations hereunder.

(c) Waiver. Any Party’s failure to enforce any provision or provisions of this
Plan shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent any Party from thereafter enforcing each and every other
provision of this Plan. The rights granted the Parties herein are cumulative and
shall not constitute a waiver of any Party’s right to assert all other legal
remedies available to it under the circumstances.

(d) Severability. Should any provision of this Plan be declared or determined to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired.

(e) Section Headings. Section headings in this Plan are included for convenience
of reference only and shall not be considered part of this Plan for any other
purpose.

SECTION 14. EXECUTION.

To record the adoption of this Agreement as set forth herein, Kosan Biosciences
Incorporated has caused its duly authorized officer to execute the same as of
the Effective Date.

 

KOSAN BIOSCIENCES INCORPORATED

By:

 

 

Name:

 

 

Title:

 

 

 

AGREED AND ACCEPTED:

 

Employee:

 

 

 

Kosan Biosciences Incorporated

   15.   



--------------------------------------------------------------------------------

For Employees Age 40 or Older

Individual Termination

 

EXHIBIT A

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in that certain Change
in Control and Severance Benefit Agreement by and between Kosan Biosciences,
Inc. and the undersigned (the “Agreement”).

I understand that this Release, together with the Agreement, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated therein.
Certain capitalized terms used in this Release are defined in the Agreement.

I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its parents, subsidiaries, successors, predecessors,
affiliates and assigns, and its and their current and former partners, members,
directors, officers, employees, shareholders, agents, attorneys, accountants,
insurers, affiliates and assigns, from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring at any time prior to and
including the date I sign this Release. This general release includes, but is
not limited to: (a) all claims arising out of or in any way related to my
employment with the Company or the termination of that employment; (b) all
claims related to my compensation or benefits, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (d) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990 (as amended), the federal Age
Discrimination in Employment Act (as amended) (“ADEA”), the federal Employee
Retirement Income Security Act of 1974 (as amended), and the California Fair
Employment and Housing Act (as amended); provided, however, that nothing in this
paragraph shall be construed in any way to release the Company from its
obligation to indemnify me pursuant to agreement or applicable law.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Agreement for the waiver and release in the preceding paragraph hereof is in
addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (a) my waiver and release do not apply to any rights or claims that may
arise after the date I sign this Release; (b) I should consult with an attorney
prior to signing this Release (although I may choose voluntarily not do so);
(c) I have twenty-one (21) days to

 

Kosan Biosciences Incorporated

   1.   



--------------------------------------------------------------------------------

consider this Release (although I may choose voluntarily to sign this Release
earlier); (d) I have seven (7) days following the date I sign this Release to
revoke the Release by providing written notice to an officer of the Company; and
(e) this Release shall not be effective until the date upon which the revocation
period has expired, which shall be the eighth day after I sign this Release.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in [his][her] favor at the
time of executing the release, which if known by him must have materially
affected [his][her] settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me.

 

EMPLOYEE

Name:

 

 

Date:

 

 

 

Kosan Biosciences Incorporated

   2.   



--------------------------------------------------------------------------------

For Employees Age 40 or Older

Group Termination

 

EXHIBIT B

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in that certain Change
in Control and Severance Benefit Agreement by and between Kosan Biosciences,
Inc. and the undersigned (the “Agreement”).

I understand that this Release, together with the Agreement, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated therein.
Certain capitalized terms used in this Release are defined in the Agreement.

I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its parents, subsidiaries, successors, predecessors,
affiliates and assigns, and its and their current and former partners, members,
directors, officers, employees, shareholders, agents, attorneys, accountants,
insurers, affiliates and assigns, from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring at any time prior to and
including the date I sign this Release. This general release includes, but is
not limited to: (a) all claims arising out of or in any way related to my
employment with the Company or the termination of that employment; (b) all
claims related to my compensation or benefits, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (d) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990 (as amended), the federal Age
Discrimination in Employment Act (as amended) (“ADEA”), the federal Employee
Retirement Income Security Act of 1974 (as amended), and the California Fair
Employment and Housing Act (as amended); provided, however, that nothing in this
paragraph shall be construed in any way to release the Company from its
obligation to indemnify me pursuant to agreement or applicable law.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Agreement for the waiver and release in the preceding paragraph hereof is in
addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (a) my waiver and release do not apply to any rights or claims that may
arise after the date I sign this Release; (b) I should consult with an attorney
prior to signing this Release (although I may choose voluntarily not to do so);
(c) I have forty-five (45) days to

 

Kosan Biosciences Incorporated

   1.   



--------------------------------------------------------------------------------

consider this Release (although I may choose voluntarily to sign this Release
earlier); (d) I have seven (7) days following the date I sign this Release to
revoke the Release by providing written notice to an office of the Company;
(e) this Release shall not be effective until the date upon which the revocation
period has expired, which shall be the eighth day after I sign this Release; and
(f) I have received with this Release a detailed list of the job titles and ages
of all employees who were terminated in this group termination and the ages of
all employees of the Company in the same job classification or organizational
unit who were not terminated.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in [his][her] favor at the
time of executing the release, which if known by him must have materially
affected [his][her] settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than forty-five (45) days following
the date it is provided to me.

 

EMPLOYEE Name:  

 

Date:  

 

 

Kosan Biosciences Incorporated

   2.   